DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-15 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (DE 202009016832 U1), a.k.a., “MEI”, in view of Baitz et al (US 2015/0197977 A1), a.k.a., “Baitz” and further in view of Coventry et al (US 2009/0188973 A1), a.k.a., “Coventry” and further in view of Deaville et al (US 2008/0185259 A1).

Regarding Claim 18, MEI teaches 
a safe conduit device (10), as illustrated in figure 1, comprising:
a banknote validator docking station (30, 50) adapted to be securely mounted to an outer surface of a safe wall (100) of a safe, as illustrated in figures 2-4, where the banknote validator docking station (30, 50) is configured to removably receive and securely engage with a banknote validator (20);

a banknote transport module (50) defining a banknote transport path configured to enable the conveyance of a banknote between the banknote validator (20) and the banknote cashbox (150), as illustrated in figure 2.

Regarding Claim 18, MEI does not expressly teach 
a banknote cashbox docking station adapted to be securely mounted to either an inner surface of the safe or to the banknote validator docking station such that the banknote cashbox docking station is spatially separated from said banknote validator docking station and is disposed within the safe, wherein the banknote cashbox docking station is configured to removably receive and securely engage with a banknote cashbox;
and
one or more support members extending from the inner surface of the safe wall into the interior of the safe, wherein the one or more support members are attached to the cashbox docking station such that the cashbox docking station is secured at a fixed position within the safe.

Regarding Claim 18, MEI does not expressly teach, but Baitz teaches 
a banknote cashbox (14), as illustrated in figure 1 and as mentioned at paragraph 44, for example, adapted to be securely mounted to an inner surface, i.e, the upper surface (28) of the safe (16).

Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a banknote cashbox adapted to be securely mounted to an inner surface of the safe, as taught by Baitz, in MEI’s safe conduit device, for the purpose of protecting the cashbox and its contents within the safe.  

Regarding Claim 18, MEI does not expressly teach, but Coventry teaches 
a banknote cashbox docking station, i.e, telescopic rail mechanism (40), as illustrated in figure 1 and as mentioned at paragraph 30, for example, adapted to be securely mounted to either an inner surface, i.e, the upper surface (22), of the safe (12) or to the banknote validator docking station, such that the banknote cashbox docking station (40) is spatially separated from said banknote validator docking station and is disposed within the safe (12), wherein the banknote cashbox docking station is configured to removably receive and securely engage with a banknote cashbox.  

Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a banknote cashbox docking station adapted to be securely mounted to either an inner surface of the safe such that the banknote cashbox docking station is spatially separated from said banknote validator docking station and is disposed within the safe wherein the banknote cashbox docking station is configured to removably receive and securely engage with a banknote cashbox, as taught by Coventry, in MEI’s safe conduit device, for the purpose of mounting said cashbox within the safe, thus protecting the cashbox and its contents.  

Regarding Claim 18, MEI does not expressly teach, but Deaville teaches 
one or more support members, i.e., rods (62), as illustrated in figure 7, clips (72, 78, 74, 76) as illustrated in figure 9, or screw studs (20), retaining nuts (22) as illustrated in figure 19, extending from the inner surface of the safe wall into the interior of the safe, noting that all of these devices extend towards the inner part of the machine/safe (10), wherein the one or more support members (20, 22, 62, 72, 74, 76, 78) are attached to the cashbox docking station (48), as illustrated in figures 4-6, such that the cashbox docking station (48) is secured at a fixed position within the safe (10).

Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided one or more support members extending from the inner surface of the safe wall into the interior of the safe, wherein the one or more support members are attached to the cashbox docking station such that the cashbox docking station is secured at a fixed position within the safe, as taught by Deaville, in MEI’s safe conduit device, for the purpose of securing the cashbox and its contents within the safe by mounting the safe to the upper surface.   Note that by virtue of the validator being located on the top surface of MEI’s safe wall, and the cashbox being mounted to the upper inside surface  of the safe, that the cashbox and validator and associated docking stations are located separated from each other.  

Regarding Claim 11, Deaville teaches wherein the support members (20, 22, 62, 72, 74, 76, 78) passes through the safe wall (10) noting that it would have been obvious to one of ordinary skill to have the support members secure the upper and lower docking stations together with the support members in order to strengthen the structure by sandwiching MEI’s safe wall (100) between the two docking stations, i.e, MEI’s validator docking station (30) and Coventry’s cassette docking station (40).
Regarding Claim 13, Baitz teaches wherein the safe wall (28) delimits a boundary between the interior and the exterior of a safe (16) to which the safe conduit device (34) is attachable.
Regarding Claim 14, MEI teaches wherein said banknote transport module (50), as illustrated in figure 6, for example, is removable from said banknote validator docking station (30) when the banknote validator (20) is removed from said banknote validator docking station (30). 
Regarding Claim 15, MEI and Baitz teach, wherein the spatial separation between the banknote validator docking station and the banknote cashbox docking station is greater than a width t of the wall, since both MEI’s and Baitz’ safe walls each have thickness, and MEI teaches that the docking station (30) exists on top of the surface of the safe wall while Coventry teaches the docking station on the upper inside surface of the safe.
Regarding Claim 17, see the rejection of Claim 15, above.
Regarding Claim 19, MEI teaches 
a) a banknote validator (20), as illustrated in figure 8, configured to removably and lockably engage with the banknote validator docking station (30), and
b) a banknote cashbox (150) configured to removably and lockably engage with the banknote cashbox docking station, as taught by Coventry.
Regarding Claim 20, see the rejection of Claim 18, above, noting that the cross sectional area of the transport (50) of MEI has the same cross sectional area as the mating conduit through safe wall (30) and validator docking station (30).  
Regarding Claim 20, MEI does not expressly teach wherein the banknote validator docking station defines an aperture having a shape that mirrors and corresponds to the cross-sectional profile of the banknote transport module.
However, Baitz teaches a transport path (18), as illustrated in figure 1, that traverses the majority of the validator length and then travels through the intermediate module (34) and through to the cassette (14).  
Regarding Claim 20, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the banknote validator docking station defines an aperture having a shape that mirrors and corresponds to the cross-sectional profile of the banknote transport module, as taught by Baitz, in MEI’s safe conduit device, for the purpose of transporting the banknotes through the safe wall and the docking station and to the cassette.  
Note also that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been obvious to have continued the cross sectional area of the pathway that passes through the banknote transport module/intermediate module to the cassette for the purpose of ensuring the continuous feeding of banknotes guided by a continuous path into said cassette. 
. Regarding Claim 21, MEI does not expressly teach a safe conduit device according to claim 20 wherein the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.
Regarding Claim 21, MEI does not expressly teach, but Baitz teaches wherein the size and shape of the banknote cashbox docking station (24), as taught by Coventry, and the banknote transport module (34), as taught by Baitz, are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible, noting that Baitz’ safe (16, 28), as illustrated in figure 1, prevents the removal of the cashbox (14) while the validator portion (20) and the transport module (34) may be removed.  See also Baitz at figure 11, which shows cashboxes (14) within safe (16) that are able to remain within the safe while validator (12) and transport module (34) are removed.  Note that the term “removed” is a broad relative term that means to be “separated” or “not connected with” and is a functional term.  Such a functional term as “removed” can be construed to be met by Baitz’ because this term can be interpreted to include any type of removal whether or not it is by unscrewing a fastener, thus leaving the transportation module intact, or by destructive removal such as by cutting torch or saw, for example.  Further, Baitz states that the transportation module (34) may be assembled within the aperture, i.e., “the distance between the first interface and the second interface” as mentioned at paragraph 51 and as illustrated at figure 1, for example, thus at least implying that it can be disassembled.  
Regarding Claim 22, MEI does not expressly teach wherein the size and shape of the banknote cashbox docking station and the banknote transport module are adapted such that even when the banknote transport module is fully removed from the safe conduit device, access to the banknote cashbox is not possible.
Regarding Claim 22, MEI does not expressly teach, but Baitz teaches wherein the size and shape of the banknote cashbox docking station (24), as taught by Coventry, and the banknote transport module (34) of Baitz, are adapted such that even when the banknote transport module (34) is fully removed from the safe conduit device, i.e., opening (30), access to the banknote cashbox (14) is not possible, as mentioned at Baitz, paragraph 9, second to last sentence, which states “this has the advantage that all components subject to wear are easily accessible to the service employees without access to the safe module being required”.  Note that Baitz’ safe (16, 28), as illustrated in figure 1, prevents the removal of the cashbox (14) while the validator portion (20) and the transport module (34) may be removed.  See also Baitz at figure 11, which shows cashboxes (14) within safe (16) that are able to remain within the safe while validator (12) and transport module (34) are removed.  Note also that MEI teaches a validator docking station (30) with transport module (50), which, when removed, does not allow access to the cassette below.
Regarding Claim 23, since Coventry teaches the banknote cashbox docking station (40), it follows that wherein the banknote cashbox docking station, as taught by Coventry, is in operative communication with the banknote transport module (50), as taught by MEI, and is effective to transport a banknote from the banknote transport module (50) to the banknote cashbox (150), as illustrated in figures 1-4, for example.  Note also that Baitz teaches a cashbox/cassette (14) and banknote transport module (34), which when removed, does not enable access to the safe (16) interior and the cassette (14)
Regarding Claim 24, MEI teaches wherein the device further includes a removable banknote validator (20) configured to lockably engage with the banknote validator docking station (30), and a removable banknote cashbox (14), as taught by Baitz, configured to lockably engage with the banknote cashbox docking station (40) as taught by Coventry, all of these features connected with the support members (20, 22, 62, 72, 74, 76, 78) as taught by Deaville.  
Regarding Claim 25, MEI teaches wherein the banknote validator docking station (30) is adapted to functionally engage with the banknote validator (20) and with the banknote transport module (50) to permit the passage of a banknote from the banknote validator (20) through the banknote validator docking station (30) and subsequently into the banknote transport module (50), as illustrated in figures 1-4, and wherein the banknote cashbox docking station (40), as taught by Coventry, is adapted to functionally engage with the banknote cashbox (14), as taught by Baitz, and with the banknote transport module (50, as taught by MEI, to permit the passage of a banknote from the banknote transport module (50) through the banknote cashbox docking station (40), as taught by Coventry, and subsequently into the banknote cashbox (14), as taught by Baitz.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13-15 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bergeron ‘352 at figure 9, i.e., cashbox docking station (2), Saltsov ‘636 at figure 1, i.e., cashbox docking station (4) and Deaville ‘464 at figures 2-4, i.e., cashbox docking station (50), are cited as representing a banknote validator with cassette/cashbox with docking stations.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 12, 2022